                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    BOARDS OF TRUSTEES OF THE                            CASE NO. C17-1543-JCC
      NORTHWEST IRONWORKERS HEALTH
10
      AND SECURITY FUND, et al.,                           MINUTE ORDER
11
                              Plaintiffs,
12               v.

13    NORTH COAST IRON CORP., et al.,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to dismiss (Dkt. No.
19   49). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this stipulation is self-
20   executing. Plaintiffs’ claims against Defendant North Coast Iron Corp. are DISMISSED with
21   prejudice and without any award of costs or attorney fees to any party. Plaintiffs’ claims against
22   Defendant Ironshore Indemnity Inc. are DISMISSED without prejudice and without any award
23   of costs or attorney fees to any party. The Clerk is DIRECTED to CLOSE the case.
24          //
25          //
26          //

     MINUTE ORDER
     C17-1543-JCC
     PAGE - 1
 1        DATED this 17th day of July 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1543-JCC
     PAGE - 2
